EXHIBIT 10.16.28

SECURITY AGREEMENT

            THIS SECURITY AGREEMENT (the "Security Agreement") is made and
entered into this 7 day of October, 2003, by and between Central Vermont Public
Service Corporation, a Utility corporation, having its principal office and
place of business at 77 Grove Street, Rutland, Vermont (the "Debtor"), and ISO
New England Inc., a Delaware non-profit corporation, in its individual capacity
and as agent for the entities which are Participants in the New England Power
Pool (the "Secured Party") pursuant to the Restated New England Power Pool
Agreement, dated as of September 1, 1971, as amended, supplemented and restated
from time to time (the "Restated NEPOOL Agreement"), (each of the Debtor and the
Secured Party are referred to individually as a "Party" and together as the
"Parties").

WITNESSETH

:



            In consideration of the mutual promises and covenants herein
contained, the Parties agree as follows:

 

1.

Definitions.

a.         In this Security Agreement:

 i.   "Code" shall mean the Uniform Commercial Code, as enacted in the State of
      Connecticut and as amended from time to time.
 ii.  "Collateral" shall mean all cash provided, submitted, wired or otherwise
      transferred by the Debtor to the Secured Party from time to time in
      satisfaction of, or in compliance with, any of the Debtor's obligations
      under the NEPOOL Financial Assurance Policies, and the products and
      proceeds thereof.
 iii. "NEPOOL Financial Assurance Policies" shall mean each of the Financial
      Assurance Policies in the NEPOOL Tariff, as amended, supplemented or
      restated from time to time, including but not limited to the Financial
      Assurance Policies in Attachments L, M and O to the NEPOOL Tariff.
 iv.  "NEPOOL Tariff" shall mean the Restated NEPOOL Open Access Transmission
      Tariff as filed with the Federal Energy Regulatory Commission on July 22,
      1998 and as amended, supplemented and/or restated from time to time.
 v.   "Obligations" shall mean any and all amounts due from the Debtor from time
      to time under the Restated NEPOOL Agreement, the NEPOOL Tariff, the
      Interim Independent System Operator Agreement between the Participants and
      ISO New England Inc. (the "ISO"), the ISO's Tariff for Capital Funding,
      and the ISO's Tariff for Transmission Dispatch and Power Administration
      Services.
 vi.  "Participants" shall have the meaning set forth in the Restated NEPOOL
      Agreement.
 vii. "Restated NEPOOL Agreement" shall have the meaning set forth in preamble
      to this Security Agreement.

b.         Any capitalized term not defined herein that is defined in the Code
shall have the meaning as defined in the Code.

2.

Security Interest

. To secure the payment of all Obligations of the Debtor, Debtor hereby grants
and conveys to the Secured Party a security interest in the Collateral.



3.

Debtor's Covenants

. The Debtor warrants, covenants and agrees with the Secured Party as follows:



a.         To perform all of the Debtor's obligations under this Security
Agreement according to its terms.

b.         To defend the title to the Collateral against any and all persons and
against all claims.

c.         The Debtor hereby authorizes the Secured Party, at any time and from
time to time, to file one or more financing statements, continuation statements
and/or amendments pursuant to the Code, and agrees to execute and deliver such
other instruments as the Secured Party shall reasonably require in order to
perfect, protect, preserve and maintain the security interests hereby granted,
and to pay the cost of preparing, filing and recording the same in all public
offices wherever filing or recording is deemed by Secured Party to be reasonably
necessary or desirable. The Debtor shall provide the Secured Party with any
information needed to prepare such financing statements, continuation statements
and/or amendments promptly upon request. Debtor hereby irrevocably appoints
Secured Party as Debtor's attorney-in-fact, coupled with an interest, to do
whatever Secured Party may deem reasonably necessary to perfect or continue
perfected its security interest in the Collateral under this Security Agreement
pursuant to the Code. Debtor agrees that a carbon, photographic or other
reproduction of this Security Agreement or a financing statement is sufficient
as a financing statement. Notwithstanding the foregoing the Debtor shall be
obligated to file all continuation statements required to continue the
perfection of the Secured Party's security interest in the Collateral.

d.         The Debtor shall at any time and from time to time take such steps as
the Secured Party may reasonably request for the Secured Party to ensure the
continued perfection and priority of the Secured Party's security interest in
the Collateral and of the preservation of its rights therein.

e.         The Debtor acknowledges and agrees that this Security Agreement
grants, and is intended to grant, a security interest in the Collateral. The
Debtor shall not file a correction statement relating to the Collateral or to
any financing statement or filing filed by the Secured Party without the Secured
Party's prior written consent. If the Debtor is a corporation, limited liability
company, limited partnership or other Registered Organization (as that term is
defined in Article 9 of the Uniform Commercial Code as in effect in Connecticut)
the Debtor shall, at its expense, furnish to Secured Party a certified copy of
Debtor's organization documents verifying its correct legal name or, at Secured
Party's election, shall permit the Secured Party to obtain such certified copy
at Debtor's expense. From time to time at Secured Party's election, the Secured
Party may obtain a certified copy of Debtor's organization documents and a
search of such Uniform Commercial Code filing offices, as it shall deem
appropriate, at Debtor's expense, to verify Debtor's compliance with the terms
of this Security Agreement.

f.         The Debtor authorizes the Secured Party, if the Debtor fails to do
so, to do all things required of the Debtor herein and charge all expenses
incurred by the Secured Party to the Debtor together with interest thereon,
which expenses and interest will be added to the Obligations.

g.         The Debtor will not, without thirty (30) days' prior written notice
to the Secured Party, change its name or make any changes in the tradenames
under which it now operates. In the event that the Debtor so notifies the
Secured Party, the Debtor authorizes the filing of such financing statements,
and agrees to execute and deliver such other documents, as the Secured Party
shall deem necessary or desirable in order to maintain the existence, perfection
and priority of its lien on the Collateral.

4.

Debtor's Representations and Warranties

. The Debtor represents and warrants to the Secured Party as follows:



a.         The exact legal name of the Debtor is as first stated above.

b.         Except for the security interest of the Secured Party, Debtor is the
owner of the Collateral free and clear of any encumbrance of any nature.

5.

Non-Waiver

. Waiver of or acquiescence in any default by the Debtor or failure of the
Secured Party to insist upon strict performance by the Debtor of any warranties
or agreements in this Security Agreement shall not constitute a waiver of any
subsequent or other default or failure. No failure to exercise or delay in
exercising any right, power or remedy of the Secured Party under this Security
Agreement shall operate as a waiver thereof, nor shall any partial exercise of
any right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The failure of the Secured Party
to insist upon the strict observance or performance of any provision of this
Security Agreement shall not be construed as a waiver or relinquishment of such
provision. The rights and remedies provided herein are cumulative and not
exclusive of any other rights or remedies provided at law or in equity.



6.

Events of Default

. Any one of the following shall constitute an "Event of Default" hereunder by
the Debtor:



a.         Failure by the Debtor to comply with or perform any provision of this
Security Agreement or to pay any Obligation; or

b.         Any representation or warranty made or given by the Debtor in
connection with this Security Agreement proves to be false or misleading in any
material respect; or

c.         Any part of the Collateral is attached, seized, subjected to a writ
or distress warrant, or is levied upon, or comes within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors.

7.

Remedy upon the Occurrence of an Event of Default

. Upon the occurrence of any Event of Default and upon demand by Secured Party,
the Secured Party shall, immediately and without notice, be entitled to use the
Collateral to pay all Obligations owed by Debtor.



8.

Attorneys' Fees, etc.

Upon the occurrence of any Event of Default, the Secured Party's reasonable
attorneys' fees and the legal and other expenses for pursuing, receiving, taking
and keeping the Collateral and enforcing the Security Agreement shall be
chargeable to the Debtor.



9.

Other Rights

.



a.         In addition to all rights and remedies herein and otherwise available
at law or in equity, upon the occurrence of an Event of Default, the Secured
Party shall have such other rights and remedies as are set forth in the Restated
NEPOOL Agreement, NEPOOL Tariff and NEPOOL Financial Assurance Policies.

b.         Notwithstanding the provisions of the NEPOOL Information Policy, as
amended, supplemented or restated from time to time (the "Information Policy"),
Debtor hereby (i) authorizes the Secured Party to disclose any information
concerning Debtor to any court, agency or entity which is necessary or
desirable, in the sole discretion of the Secured Party, to establish, maintain,
perfect or secure the Secured Party's rights and interest in the Collateral (the
"Debtor Information"); and (ii) waives any rights it may have under the
Information Policy to prevent, impair or limit the Secured Party from disclosing
such information concerning the Debtor.

10.

DEBTOR ACKNOWLEDGES THAT THIS SECURITY AGREEMENT AND THE UNDERLYING TRANSACTIONS
GIVING RISE HERETO CONSTITUTE COMMERCIAL BUSINESS TRANSACTED WITHIN THE STATE OF
CONNECTICUT. IN THE EVENT OF ANY LEGAL ACTION BETWEEN DEBTOR AND THE SECURED
PARTY HEREUNDER, DEBTOR HEREBY EXPRESSLY WAIVES ANY RIGHTS WITH REGARD TO
NOTICE, PRIOR HEARING AND ANY OTHER RIGHTS IT MAY HAVE UNDER THE CONNECTICUT
GENERAL STATUTES, CHAPTER 903a, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR
OTHER STATUTE OR STATUTES, STATE OR FEDERAL, AFFECTING PREJUDGMENT REMEDIES, AND
THE SECURED PARTY MAY INVOKE ANY PREJUDGMENT REMEDY AVAILABLE TO IT, INCLUDING,
BUT NOT LIMITED TO, GARNISHMENT, ATTACHMENT, FOREIGN ATTACHMENT AND REPLEVIN,
WITH RESPECT TO ANY TANGIBLE OR INTANGIBLE PROPERTY (WHETHER REAL OR PERSONAL)
OF DEBTOR TO ENFORCE THE PROVISIONS OF THIS SECURITY AGREEMENT, WITHOUT GIVING
DEBTOR ANY NOTICE OR OPPORTUNITY FOR A HEARING.

11.

THE DEBTOR AND THE SECURED PARTY HEREBY EACH KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, DEFENSE,
COUNTERCLAIM, CROSSCLAIM AND/OR ANY FORM OF PROCEEDING BROUGHT IN CONNECTION
WITH THIS SECURITY AGREEMENT OR RELATING TO ANY INDEBTEDNESS SECURED HEREBY.

12.

Additional Waivers

. Demand, presentment, protest and notice of nonpayment are hereby waived by
Debtor. Debtor also waives the benefit of all valuation, appraisement and
exemption laws.



13.

Binding Effect

. The terms, warranties and agreements herein contained shall bind and inure to
the benefit of the respective Parties hereto, and their respective legal
representatives, successors and assigns.



14.

Assignment

. The Secured Party may, upon notice to the Debtor, assign without limitation
its security interest in the Collateral.



15.

Amendment

. This Security Agreement may not be altered or amended except by an agreement
in writing signed by the Parties.



16.

Term

.



a.         This Security Agreement shall continue in full force and effect until
all Obligations owed by the Debtor have been paid in full.

b.         No termination of this Security Agreement shall in any way affect or
impair the rights and liabilities of the Parties hereto relating to any
transaction or events prior to such termination date, or to the Collateral in
which the Secured Party has a security interest, and all agreements, warranties
and representations of Debtor shall survive such termination.

17.

Choice of Law

. The laws of the State of Connecticut shall govern the rights and duties of the
Parties herein contained without giving effect to any conflict-of-law
principles.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

            IN WITNESS WHEREOF, the Parties have signed and sealed this Security
Agreement as of the day and year first above written.

 

Central Vermont Public Service Corporation

By:   /s/ Jean H. Gibson  
           Name: Jean H. Gibson
           Title: Senior Vice President
                     Chief Financial Officer & Treasurer

 

ISO NEW ENGLAND INC., in its individual
capacity and as agent for the Participants in the
New England Power Pool

By:   /s/ Robert C. Ludlow  
           Name: Robert C. Ludlow
           Title: V.P. & CFO

 